AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                           Page 1 of I
                                                                                                                                                                                                 2>

                                            UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                             V.                                                              (For Offenses Committed On or After November 1, 1987)


                             Osiel Roblero-Roblero                                                           Case Number: 3:19-mj-24556


                                                                                                             Defendan 's Attorney


REGISTRATION NO. 91931298
                                                                                                                                          DEC O9 2019
THE DEFENDANT:
 lZl pleaded guilty to count(s) _1...::o_f:.::C:.::o...::m2p:.::la:.::i:.::nt.:__ _ _ _ _ _ _-i"'~""L'"' ' "' .-'-·•·"''"':;:;-;;-c'"_:,-~~rr:')-l;~.:~r;'-.: ,:' ~~;i~r:~'.~~u;R6Tflttt,,,+--
                                                                                                                                           1
•    was found guilty to count(s)                                                                   EJY                      ,.,, ......,, .• ,,._                            DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                                                             Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                                   1
•     The defendant has been found not guilty on count(s)
                                                                                                 -------------------
•     Count(s)
                      ------------------
                                                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term\/

                                    ;l!Si., TIME SERVED                                              • ________ days
lZl    Assessment: $10 WAIVED lZl Fine: WAIVED
lZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.
D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Monday, December 9, 2019
                                                                                                        Date of Imposition of Sentence

                   \_J, . \      v, -('L.J;
Received
                DUSM
                         -
                                                                                                        Hic&JJ.aLocK
                                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                3: 19-mj-24556
